 1
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6                       CENTRAL DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                      Case No. 8:16-cr-00113-JLS-10
 9                                                  Order Re Defendant Javed
                  Plaintiff,                        Asefi’s Motion for Extension of Self-
10   v.                                             Surrender Date
11
     JAVED ASEFI,
12
                  Defendant.
13
     ____________________________________
14
15         The Court has reviewed Defendant’s Motion for Extension of Self-Surrender
16   Date. Defendant’s doctor’s letter (see Doc. 678) is undated. Defendant is directed
17   to file a declaration from Dr. Khashayar Sarabi that attests to the date that the letter
18   was prepared. Due to the time constraints regarding Defendant’s self-surrender
19   date, the declaration must be filed within 24 hours of issuance of this Order.
20         IT IS SO ORDERED.
21         Dated: February 26, 2020
22                                                         ______________________________
                                                           HON. JOSEPHINE L. STATON
23                                                         United States District Judge
24
25
26
27
28
